Case 18-43371    Doc 72    Filed 09/08/20 Entered 09/08/20 10:14:39        Main Document
                                        Pg 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

In re:                          )               Case Number: 18-43371-399
                                )               Chapter 13
STEPHEN PAUL AMELONG,           )
                                )
           Debtor/Movant,       )
                                )
vs.                             )                Re. Doc. 53
                                )
NEWREZ LLC,                     )
d/b/a/SHELLPOINT MORTGAGE       )
SERVICING AS ATTORNEY IN FACT )
FOR MTGLQ INVESTORS, L.P.,      )
                                )
           Creditor/Respondent. )


                         ORDER ON OBJECTION TO CLAIM 2

       The Debtor’s Objection to Claim 2 by secured creditor NewRez LLC d/b/a
Shellpoint Mortgage servicing as attorney in fact for MTGLQ Investors, L.P (the “Creditor”)
was filed, pursuant to Bankruptcy Rule 3007 of Title 11, United States Bankruptcy Code.
The Creditor filed their Response to the Objection to Claim. On July 29, 2020, the matter
was called for hearing. Appearing telephonically were Mr. Bryan Voss, Counsel for
Debtor, Ms. Cynthia Kern-Woolverton, Counsel for Movant, and Ms. Jennifer Pontus,
Counsel for Trustee. At the hearing, the Creditor’s Response was overruled. Upon the
announcements made on the record and careful review of the record in this case, it is
accordingly

      ORDERED that Debtor’s Objection to Claim 2 is SUSTAINED in that claim 2 is
allowed as a secured claim with $0.00 arrears.


DATED: September 4, 2020
St. Louis, Missouri                                   Barry S. Schermer
kar                                                   United States Bankruptcy Judge
Case 18-43371   Doc 72      Filed 09/08/20 Entered 09/08/20 10:14:39   Main Document
                                         Pg 2 of 3


Order Prepared by:

Jack J. Adams
Bryan Voss
Attorney at Law
US Bank Building
One Mid Rivers Mall Drive
Suite 200
St. Peters, MO 63376


Copies to:

Jack J. Adams
Bryan Voss
Attorney at Law
US Bank Building
One Mid Rivers Mall Drive
Suite 200
St. Peters, MO 63376

Stephen Paul Amelong
1036 Providence Pointe Drive
Wentzville, MO 63385-4559

Cynthia Kern-Woolverton
Millsap & Singer, LLC
612 Spirit Drive
St. Louis, MO 63005

Diana S. Daugherty
Chapter 13 Trustee
PO Box 430908
St. Louis, MO 63143

Midland Funding
1000 Camera Avenue
Suite A
Saint Louis, MO 63126-1037

Mr. Cooper
8950 Cypress Waters Blvd
Coppell, TX 75019-4620
Case 18-43371   Doc 72    Filed 09/08/20 Entered 09/08/20 10:14:39   Main Document
                                       Pg 3 of 3


MTGLQ Investors LP
PO Box 10675
Greenville, SC 29603-0675

MTGLQ Investors LP
RAS Crane LLC
10700 Abbotts Bridge Rd, Ste 170
Duluth, GA 30097-8461

MTGLQ Investors LP
Shellpoint Mortgage Servicing
PO Box 10826
Greenville, SC 29603-0826

NewRez LLC
Riezman Berger PC
7700 Bonhomme Ave, 7th Fl
Clayton, MO 63105-1960

US Bank NA
Codilis, Stawiarski & Moody, P.C.
15W030 N Frontage Rd, Ste 200
Burr Ridge, IL 60527-6921

U.S. Bank National Association
c/o Codilis, Moody & Circelli, P.C.
15W030 North Frontage Road, Suite 200
Burr Ridge, IL 60527-6921
